                                            Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 1 of 11




                                  1

                                  2

                                  3

                                  4                               IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         AMYE ELBERT,                                 Case No. 20-cv-00250-MMC
                                                          Plaintiff,                     ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART DEFENDANT'S
                                                    v.                                   MOTION TO DISMISS COUNTS II AND
                                  9
                                                                                         III AND STRIKE CLASS
                                  10        ROUNDPOINT MORTGAGE                          ALLEGATIONS
                                            SERVICING CORPORATION,
                                  11                                                     Re: Doc. No. 45
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is defendant RoundPoint Mortgage Servicing Corporation's
                                  14   ("RoundPoint") "Motion to Dismiss Counts II and III of Plaintiff's First Amended Complaint
                                  15   and Motion to Strike Class Allegations," filed September 24, 2020. Plaintiff Amye Elbert
                                  16   ("Elbert") has filed opposition, to which RoundPoint has replied. Having read and
                                  17   considered the papers filed in support of and in opposition to the motion, the Court rules
                                  18   as follows.1
                                  19                                           BACKGROUND
                                  20           Elbert alleges that, in 2015, she purchased a home in Antioch, California, "through
                                  21   a loan" (hereinafter, "Note") "secured by a mortgage on the property" (hereinafter, "Deed
                                  22   of Trust"). (See First Amended Complaint ("FAC") ¶¶ 51-52, Exs. A-B.) Pursuant to the
                                  23   Note, Elbert is required to make a "monthly payment" of $2044.55 "on the 1st day of each
                                  24   month." (See FAC Ex. B ¶ 3.) The Note also provides: "If I do not pay the full amount of
                                  25   each monthly payment on the date it is due, I will be in default." (See FAC Ex. B ¶ 6(B).)
                                  26   //
                                  27
                                               1
                                  28               By order filed October 26, 2020, the Court took the matter under submission.
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 2 of 11




                                  1           Elbert alleges she "sometimes makes mortgage payments over the phone," and

                                  2    that, on those occasions, RoundPoint, the loan servicer, "charges her a fee" (see FAC

                                  3    ¶ 55), "[f]or example," on November 1, 2018, May 3, 2019, August 5, 2019, and

                                  4    September 4, 2019, a "$12.00 Pay-to-Pay Fee for making a payment over the phone"

                                  5    (see FAC ¶¶ 56-57). Elbert further alleges that, on each of the above-referenced four

                                  6    dates, the payment she made over the phone was "applied" to a monthly payment that

                                  7    was "at least 30 days past due" (see id.), and that Pay-to-Pay Fees are neither

                                  8    "permitted" by her "mortgage agreement[ ]" (see FAC. ¶ 5), nor "authorized in the HUD

                                  9    Servicing Policy" Elbert states is applicable to her mortgage (see FAC ¶¶ 43, 61-63).

                                  10          Based on the above allegations, Elbert asserts, on her own behalf and on behalf of

                                  11   a putative class, four Counts under state law, specifically, (1) a claim for breach of

                                  12   contract, (2) a claim under the Rosenthal Fair Debt Collection Practices Act ("Rosenthal
Northern District of California
 United States District Court




                                  13   Act"), §§ 1788–1788.33 of the California Civil Code (3) a claim under the Unfair

                                  14   Competition Law ("UCL"), § 17200 of the California Business & Professions Code, based

                                  15   on RoundPoint's alleged violations of the Rosenthal Act and the Fair Debt Collection

                                  16   Practices Act ("FDCPA"), 15 U.S.C. §§ 1692-1692p, and (4) a claim under the UCL,

                                  17   based on RoundPoint's alleged failure to comply with the HUD Servicing Policy.

                                  18                                          DISCUSSION

                                  19          In its motion, RoundPoint argues Counts II and III are subject to dismissal for

                                  20   failure to state a claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

                                  21   and that the class action allegations applicable to all Counts should be stricken, pursuant

                                  22   to Rule 23(d)(1)(D).

                                  23   A. Rule 12(b)(6)

                                  24          The Court considers the two challenged Counts in turn.2

                                  25
                                              2
                                  26           RoundPoint does not seek dismissal of Count I, by which Elbert alleges
                                       RoundPoint breached the terms of "the Mortgage Agreement" by charging "Pay-to-Pay
                                  27   Fees" (see FAC ¶¶ 86, 102), nor does it seek dismissal of Count IV, by which Elbert
                                       alleges a violation of the UCL based on RoundPoint's having charged her "Pay-to-Pay
                                  28   Fees" not authorized by "the HUD Servicing Policy" (see FAC ¶¶ 146-47).

                                                                                     2
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 3 of 11




                                  1           1. Count II – Rosenthal Act

                                  2           In Count II, Elbert asserts RoundPoint violated the Rosenthal Act, which provides

                                  3    that "[n]o debt collector shall collect or attempt to collect a consumer debt by means of

                                  4    [specified] practices." See Cal. Civ. Code § 1788.13; see also Cal. Civ. Code § 1788.14

                                  5    (same). A "debt," for purposes of the Rosenthal Act, "means money, property, or their

                                  6    equivalent, that is due or owing or alleged to be due or owning from a natural person to

                                  7    another person." See Cal. Civ. Code § 1788.2(d).

                                  8           Elbert alleges RoundPoint, by charging her a fee when she made mortgage

                                  9    payments by phone, engaged in three practices prohibited by the Rosenthal Act:

                                  10   (1) engaging in "the collection of any amount (including any interest, fee, charge, or

                                  11   expense incidental to the principal obligation) unless such amount is expressly authorized

                                  12   by the agreement creating the debt or permitted by law," see 15 U.S.C. § 1692f(1); see
Northern District of California
 United States District Court




                                  13   also Cal. Civ. Code § 1788.17 (providing violations of the FDCPA constitute violations of

                                  14   the Rosenthal Act); (2) making a "false representation that the consumer debt may be

                                  15   increased by . . . service fees . . . or other charges if, in fact, such fees or charges may

                                  16   not legally be added to the existing obligation," see Cal. Civ. Code § 1788.13(e); and

                                  17   (3) "[c]ollecting or attempting to collect from the debtor the whole or any part of the debt

                                  18   collector's fee or charge for services rendered, or other expense incurred by the debt

                                  19   collector in the collection of the consumer debt, except as permitted by law," see Cal. Civ.

                                  20   Code § 1788.14(b).

                                  21                 a. Statute of Limitations

                                  22          A claim under the Rosenthal Act is subject to a one-year statute of limitations.

                                  23   See Cal. Civ. Code § 1788.30(f) (providing claim "may be brought in any appropriate

                                  24   court . . . within one year from the date of the occurrence of the violation").

                                  25          RoundPoint argues that, to the extent Count II is based on Elbert's allegation that

                                  26   RoundPoint charged her a "$12 Pay-to-Pay Fee" on November 1, 2018 (see FAC ¶ 57),

                                  27   the claim is time-barred, as Elbert's initial complaint was filed January 13, 2020. Elbert

                                  28   has not disputed or otherwise addressed RoundPoint's argument in her opposition.
                                                                                      3
                                            Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 4 of 11




                                  1            Accordingly, to the extent Count II is based on RoundPoint's having allegedly

                                  2    charged Elbert a fee on November 1, 2018, the claim is subject to dismissal.

                                  3                  b. Alleged Violation of § 1788.17

                                  4            As noted, a violation of the FDCPA constitutes a violation of the Rosenthal Act as

                                  5    well. See Cal. Civ. Code § 1788.17. In this instance, Elbert, as also noted, bases her

                                  6    Rosenthal Act claim in part on a provision of the FDCPA that prohibits the "collection of

                                  7    any amount (including any interest, fee, charge, or expense incidental to the principal

                                  8    obligation) unless such amount is expressly authorized by the agreement creating the

                                  9    debt or permitted by law." See 15 U.S.C. § 1692f(1).

                                  10           RoundPoint, relying on Turner v. Ocwen Loan Servicing, LLC, 467 F. Supp. 3d

                                  11   1244, 2020 WL 2517927 (M.D. Fla. 2020), argues "fees paid in connection with a phone

                                  12   payment do not constitute consumer debts under the FDCPA and similar statutes." (See
Northern District of California
 United States District Court




                                  13   Def.'s Mot. at 7:14-15.) As Elbert points out, however, Turner is distinguishable on its

                                  14   facts. In particular, the plaintiff in Turner claimed the fee she was charged to make a

                                  15   mortgage payment by phone was itself a "debt" for purposes of the FDCPA, and the

                                  16   district court, in finding the plaintiff failed to state a claim, noted that the fee was owed to

                                  17   the mortgage servicer, not the creditor, and, in any event, that the plaintiff was not in

                                  18   default on her obligation to pay the fee at the time she paid it. See Turner, 467 F. Supp.

                                  19   3d at 1247-48 (holding "a person or business is not a 'debt collector' if the debt sought to

                                  20   be collected is not due or owed to another (i.e., it originated with the person or business

                                  21   collecting it) or if the debt[or] was not in default"). Here, by contrast, to the extent Count II

                                  22   is based on a violation of the FDCPA, such claim is not brought under the theory that the

                                  23   fee itself constitutes a debt, but, rather, that RoundPoint, in collecting an overdue

                                  24   mortgage payment, charged a fee that was incidental to said debt. (See FAC ¶ 57, Ex. B

                                  25   ¶¶ 3(A), 6(B).)

                                  26   //

                                  27   //

                                  28   //
                                                                                       4
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 5 of 11




                                  1           In its reply, RoundPoint argues, for the first time, the fees it allegedly charged

                                  2    Elbert were not "incidental to the principal obligation" within the meaning of § 1692f(1).3

                                  3    Although there exists a split of authority among district courts as to whether such fees

                                  4    can be deemed incidental to a late mortgage payment, the Court, having reviewed those

                                  5    cases, finds more persuasive the reasoning of the decisions in which such fees were

                                  6    deemed incidental. See, e.g., Lembeck v. Arvest Central Mortgage Co., 2020 WL

                                  7    6440502, at *1 (N.D. Cal. November 3, 2020) (finding "there would be no reason to pay

                                  8    the fee but for the need to pay the principal obligation"; further finding "[t]he fact that there

                                  9    are other payment methods not involving a fee or the fact that it's a method the borrower

                                  10   has selected does nothing to take the fee outside the plain language of the statute");

                                  11   Fusco v. Ocwen Loan Servicing, LLC, 2020 WL 2519978, at *2 (S.D. Fla. March 2, 2020)

                                  12   (citing Black's Law Dictionary definition of "incident" as "a dependent, subordinate, or
Northern District of California
 United States District Court




                                  13   consequential part"; finding "Speedpay fees" charged when borrower paid mortgage by

                                  14   phone "fit[ ] within" definition; noting such fees "are dependent on the payment of [the

                                  15   plaintiff's] debt [and] there could be no Speedpay fee without a payment to make more

                                  16   'speedy'").

                                  17          Accordingly, to the extent Count II is based on an alleged violation of § 1788.17

                                  18   and on fees charged on dates other than November 1, 2018, Count II is not subject to

                                  19   dismissal.

                                  20                 c. Alleged Violations of § 1788.13(e) and § 1788.14(b)

                                  21          As noted, the Rosenthal Act claim here is also based on alleged violations of

                                  22   § 1788.13(e) and § 1788.14(b). RoundPoint makes no argument specific to either of

                                  23   these alleged statutory violations, and to the extent it relies on its argument that fees

                                  24   charged to make a monthly payment by phone are not debts, such argument is, for the

                                  25   reasons stated above, unpersuasive, as Elbert is not proceeding under a theory that the

                                  26
                                              3
                                  27             Although the Court ordinarily would not consider a legal argument raised for the
                                       first time in a reply, in this instance Elbert, apparently anticipating the argument,
                                  28   addressed the issue in her opposition.

                                                                                      5
                                            Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 6 of 11




                                  1    fees are debts.

                                  2             Accordingly, to the extent Count II is based on alleged violations of § 1788.13(e)

                                  3    and § 1788.14(b) and on fees charged on dates other than November 1, 2018, Count II is

                                  4    not subject to dismissal.

                                  5            2. Count III – UCL

                                  6            In Count III, Elbert asserts RoundPoint violated the UCL, which section prohibits

                                  7    "any unlawful, unfair or fraudulent business act or practice." See Cal. Bus. & Prof.

                                  8    § 17200. Specifically, Elbert alleges, the fees for making mortgage payments by phone

                                  9    on dates when she was in default on her obligation to make such mortgage payments

                                  10   were imposed in violation of the Rosenthal Act and the FDCPA, and, consequently, were

                                  11   "unlawful." (See FAC ¶ 125.)

                                  12           To the extent Count III is based on alleged violations of the Rosenthal Act (see
Northern District of California
 United States District Court




                                  13   FAC ¶¶ 129-33, 138), RoundPoint argues the claim is subject to dismissal for the same

                                  14   reasons her Rosenthal Act claim, namely Count II, is subject to dismissal. As set forth

                                  15   above, however, Count II is only subject to dismissal to the extent it is based on the fee

                                  16   charged on November 1, 2018. Moreover, unlike the one-year statute of limitations

                                  17   applicable to Rosenthal Act claims, the statute of limitations for a claim under § 17200 is

                                  18   four years. See Cal. Bus. & Prof. Code § 17208; Cortez v. Purolator Air Filtration Prods.

                                  19   Co., 23 Cal. 4th 163, 178-79 (2000) (holding, even if borrowed statute has shorter statute

                                  20   of limitations, "[a]ny action on any UCL cause of action is subject to the four-year period

                                  21   of limitations created by that section").

                                  22           To the extent Count III is based on alleged violations of the FDCPA, specifically,

                                  23   § 1692f(1), RoundPoint again argues Elbert has failed to allege facts to support a finding

                                  24   that the "Pay-to-Pay Fees" are "debts" within the meaning of the FDCPA. As discussed

                                  25   above, however, Elbert is not proceeding under a theory that those fees are debts.

                                  26           Accordingly, Count III is not subject to dismissal.

                                  27   //

                                  28   //
                                                                                      6
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 7 of 11




                                  1    B. Rule 23(d)(1)(D)

                                  2           RoundPoint argues the putative class allegations should be stricken pursuant to

                                  3    Rule 23(d), under which a court may issue orders that "require that the pleadings be

                                  4    amended to eliminate allegations about representation of absent persons." See Fed. R.

                                  5    Civ. P. 23(d)(1)(D). In that regard, RoundPoint in essence contends Elbert cannot show

                                  6    "there are questions of law or fact common to the [putative] class" or that her "claims or

                                  7    defenses . . . are typical of the claims or defenses of the [putative] class." See Fed. R.

                                  8    Civ. P. 23(a) (setting forth requirements for class action).

                                  9           District courts have authority to strike class allegations at the pleading stage where

                                  10   the class as defined cannot be certified. See, e.g., Kamm v. California City Development

                                  11   Co., 509 F.2d 205, 207 n.3, 212-13 (9th Cir. 1975) (affirming order striking class

                                  12   allegations where plaintiff would be unable to meet requirements of Rule 23).
Northern District of California
 United States District Court




                                  13          Here, Elbert seeks to proceed "on behalf of the following classes and subclasses":

                                  14          California Class: All persons (1) with a residential mortgage loan securing a
                                              property in California, (2) serviced or subserviced by RoundPoint, (3) with
                                  15          deeds of trust incorporating standard uniform covenants from Fannie Mae/
                                              Freddie Mac, FHA or similar government-backed model mortgages, (4) and
                                  16          who paid a fee to RoundPoint for making a loan payment by telephone,
                                              during the applicable statutes of limitations through the date a class is
                                  17          certified.
                                  18          Rosenthal Subclass: All persons (1) with a residential mortgage loan
                                              securing a property in California, (2) serviced or subserviced by
                                  19          RoundPoint, (3) with deeds of trust incorporating standard uniform
                                              covenants from Fannie Mae/Freddie Mac, FHA or similar government-
                                  20          backed model mortgages, (4) who paid a fee to RoundPoint for making a
                                              loan payment by telephone, (5) in connection with a payment made after
                                  21          the due date, during the applicable statutes of limitations through the date a
                                              class is certified.
                                  22
                                              FHA Subclass: All persons (1) with a residential mortgage loan securing a
                                  23          property in California, (2) serviced or subserviced by RoundPoint, (3) with
                                              deeds of trust incorporating standard uniform covenants from FHA model
                                  24          mortgages, (4) and who paid a fee to RoundPoint for making a loan
                                              payment by telephone, during the applicable statutes of limitations through
                                  25          the date a class is certified.
                                  26   (See FAC ¶ 73.)

                                  27          RoundPoint argues the above-referenced classes/subclasses, or certain of them,

                                  28   cannot, for three reasons, be certified as alleged. As set forth below, the Court finds the
                                                                                     7
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 8 of 11




                                  1    arguments made by RoundPoint are, at best, premature at the pleading stage.

                                  2           a. Contractual Language

                                  3           Elbert's definitions of the California Class and Rosenthal Subclass include persons

                                  4    "with deeds of trust incorporating standard uniform covenants from Fannie Mae/Freddie

                                  5    Mac, FHA or similar government-backed model mortgages." (See FAC ¶ 73.)

                                  6    RoundPoint first argues the FAC does not set forth the "specific language of the 'standard

                                  7    uniform covenants'" contained in the putative class members' respective deeds of trust,

                                  8    and, consequently, Elbert has "not established" the referenced covenants are "identical."

                                  9    (See Def.'s Mot. at 11:14-16, 24-26.)

                                  10          Even assuming Elbert would be required to allege each class member's contract

                                  11   contains language "identical" to the contractual provisions on which she relies, the Court

                                  12   finds she has sufficiently done so. In particular, Elbert alleges her Deed of Trust contains
Northern District of California
 United States District Court




                                  13   a provision stating "Lender may not charge fees that are expressly prohibited by this

                                  14   Security Instrument, or by Applicable Law" (see FAC ¶ 66, Ex. A ¶ 13),4 and she further

                                  15   alleges such language is a "standard provision[ ]" in "other Uniform Mortgages backed by

                                  16   government agencies" (see FAC ¶¶ 66, 98).5

                                  17          b. Choice of Law

                                  18          Elbert's definition of each class/subclass includes persons "with a residential

                                  19   mortgage loan securing a property in California." (See FAC ¶ 73.) RoundPoint, noting

                                  20   Elbert seeks relief solely under California law, next argues the class definitions are

                                  21   "overbroad" (see Def.'s Mot. at 12:1-16) because, according to RoundPoint, the claims of

                                  22
                                              4
                                  23           In an order denying in part RoundPoint's motion to dismiss the initial complaint,
                                       the Court found Elbert had sufficiently alleged RoundPoint's imposition of fees to make
                                  24   mortgage payments by phone was in violation of "Applicable Law," namely, 24 C.F.R.
                                       § 203.552. (See Order, filed August 19, 2020, at 2:16 - 3:15.)
                                  25          5
                                                Elbert defines "Uniform Mortgages" as "model mortgage documents of Fannie
                                  26   Mae/Freddie Mac, the Federal Housing Administration ('FHA') and other governmental
                                       agencies." (See FAC ¶ 2.) The Court understands the phrase "deeds of trust
                                  27   incorporating standard uniform covenants" as used in the class definitions (see FAC
                                       ¶ 73) to mean "deeds of trust incorporating standard uniform covenants" contained in the
                                  28   "model mortgage documents" of the above-referenced governmental agencies.

                                                                                     8
                                         Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 9 of 11




                                  1    class members who own property in California but live outside the state would be subject

                                  2    to laws of states other than California. In response, Elbert relies primarily on a section in

                                  3    her Deed of Trust that provides such agreement "shall be governed by federal law and

                                  4    the law of the jurisdiction in which the Property is located" (see FAC ¶ 66, Ex. A ¶ 15), a

                                  5    provision she contends is found in the deeds of trust of all putative class members.6

                                  6           Elbert, as the proponent of such choice-of-law provision, has the burden of

                                  7    establishing its enforceability and that her claims and those of the putative class fall

                                  8    within its scope. See Washington Mutual Bank, FA v. Superior Court, 24 Cal. 4th 906,

                                  9    916-17 (2001) (setting forth showing proponent must make).7 RoundPoint fails, however,

                                  10   to point to any allegation in the FAC, or to any judicially noticeable material, that would

                                  11   demonstrate Elbert's inability to meet that burden.

                                  12          Moreover, to the extent Elbert ultimately fails to show the provision is enforceable
Northern District of California
 United States District Court




                                  13   or that her claims fall within its scope, California law nonetheless would apply unless

                                  14   RoundPoint were to show the law of another state is applicable. See id. at 919 (setting

                                  15   forth, as to cases in which no choice-of-law provision governs, requisite showing to be

                                  16   made by proponent of foreign law). RoundPoint has not endeavored to make such a

                                  17   showing at this time.

                                  18          c. Default

                                  19          RoundPoint further argues Elbert cannot obtain certification of the Rosenthal

                                  20   Subclass, because, according to RoundPoint, the definition "includes persons who were

                                  21   not in default when they made payments by phone" (see Def.'s Mot. at 13:27), and,

                                  22   consequently, includes persons not entitled to relief under the Rosenthal Act.

                                  23

                                  24          6
                                                Elbert alternatively argues the Court should assume at the pleading stage that all
                                  25   putative members are, or were at the time they entered into their respective deeds of
                                       trust, California residents. The FAC. however, includes no facts from which such an
                                  26   inference reasonably can be drawn.
                                              7
                                  27            RoundPoint does not, at least for purposes of the instant motion, disagree with
                                       Elbert's assertion that all putative class members' deeds of trust contain the same choice-
                                  28   of-law provision as the provision set forth in Elbert's Deed of Ttrust.

                                                                                     9
                                        Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 10 of 11




                                  1           The Rosenthal Subclass is defined, in relevant part, as persons "who paid a fee to

                                  2    RoundPoint for making a loan payment by telephone . . . in connection with a payment

                                  3    made after the due date." (See FAC ¶ 73.) On its face, such definition appears to limit

                                  4    the class to persons who were charged a fee to make a payment that was "due."8

                                  5           RoundPoint, in arguing the class definition nonetheless is flawed, asserts the

                                  6    definition encompasses persons who made a mortgage payment "during an applicable

                                  7    grace period" (see Def.'s Mot. at 13:12), thus suggesting a mortgage payment is not "due

                                  8    or owing," for purposes of the Rosenthal Act, if paid during such period. As Elbert points

                                  9    out, however, her Note provides she must make a monthly payment on the "1st day of

                                  10   each month" (see FAC Ex. B ¶ 3(A), and that, if she does not "pay the full amount of

                                  11   each monthly payment on the date it is due, [she] will be in default" (see FAC Ex. B

                                  12   ¶ 6(B)).9 Although the Note does include a grace period, in that it states Elbert "will pay a
Northern District of California
 United States District Court




                                  13   late charge" if she fails to make a monthly payment "by the end of 15 calendar days after

                                  14   the date it is due" (see FAC Ex. B ¶ 6(A)), nothing in the Note indicates a payment made

                                  15   after the first of the month but within the following fifteen days is not "due or owing." See

                                  16   Cal Civ. Code § 1788.2(d). Indeed, as noted, the grace period provision itself refers to

                                  17   any payment made after the first of the month as being "due." (See FAC Ex. B ¶ 6(B).)

                                  18          Lastly, RoundPoint argues the class definition could include persons who made a

                                  19   payment "in a different amount tha[n] what is owed." (See Def.'s Mot. at 13:12-13.)

                                  20   RoundPoint fails to explain, however, how any such, assumedly partial, payment would

                                  21   preclude a mortgagor from seeking relief under the Rosenthal Act, and particularly given

                                  22   the Note's provision that a mortgagor who fails to pay "the full amount" when due "will be

                                  23

                                  24          8
                                                As noted, the Rosenthal Act prohibits "debt collectors" from engaging in certain
                                  25   practices in connection with collecting a "debt," which, in turn, is defined as "money,
                                       property, or their equivalent, that is due or owing or alleged to be due or owning from a
                                  26   natural person to another person." See Cal. Civ. Code §§ 1788.13, 1788.14, 1788.2(d).
                                              9
                                  27            In their respective filings in support of and in opposition to the motion, both
                                       parties appear to assume the provisions cited by Elbert in response to the above
                                  28   argument are also included in the putative class members' loans.

                                                                                     10
                                        Case 3:20-cv-00250-MMC Document 56 Filed 11/25/20 Page 11 of 11




                                  1    in default." (See FAC Ex. B ¶ 6(B).)

                                  2                                           CONCLUSION

                                  3          For the reasons stated, RoundPoint's motion is hereby GRANTED in part and

                                  4    DENIED in part, as follows:

                                  5          1. To the extent Count II is based on the fee Elbert allegedly was charged on

                                  6    November 1, 2018, Count II is hereby DISMISSED.

                                  7          2. In all other respects, the motion is DENIED.

                                  8          IT IS SO ORDERED.

                                  9

                                  10   Dated: November 25, 2020
                                                                                               MAXINE M. CHESNEY
                                  11                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  11
